         Case 2:20-cv-03822-CFK Document 8 Filed 09/15/20 Page 1 of 3

1629 K STREET NW, SUITE 300
WASHINGTON, D.C. 20006


                                                        Adam Schulman
                                                        Hamilton Lincoln Law Institute
                                                        Center for Class Action Fairness
                                                        1629 K Street NW, Suite 300
                                                        Washington, DC 20006
                                                        (610) 457-0856
                                                        adam.schulman@hlli.org


                                   September 15, 2020

Via ECF

Judge Chad Kenney
United States District Court for the Eastern District of Pennsylvania
6614 James A. Bryne United States Courthouse
601 Market Street, Independence Mall West
Philadelphia, PA 19106

      Re: Greenberg v. Haggerty, et. al., No. 2:20-cv-03822-CFK (E.D. Pa.)

Dear Judge Kenney:

       I write regarding today’s letter from Defendants’ counsel. My client, Plaintiff
Zachary Greenberg, does not intend to file a motion for Your Honor’s recusal based
on the information disclosed in the letter because we do not believe the facts
described rise to the level of a conflict requiring disqualification under 28 U.S.C. §
455.

        In Edelstein v. Wilentz, for example, the Third Circuit held that a former officer
of the state courts of New Jersey need not recuse from a federal action contesting the
constitutionality of a N.J. Supreme Court rule. 812 F.2d 128, 131 (3d Cir. 1987).
Significantly, the judge “had not been involved in the ‘promulgation or passing or
acceptance’” of the rule that was under challenge. Id. at 130; contrast 28 U.S.C.
§ 455(b)(3) (requiring disqualification when judge “has served in governmental
employment and in such capacity participated as counsel, adviser or material witness
concerning the proceeding or expressed an opinion concerning the merits of the
particular case in controversy”).


                                       Page 1 of 3
         Case 2:20-cv-03822-CFK Document 8 Filed 09/15/20 Page 2 of 3



        Given the ubiquity of suits brought against state court judges, a blanket rule of
recusal because of a past representation by a governmental office like AOPC would
be equivalent to an automatic recusal rule of any former state court judge from any
case challenging a state rule. But section 455 “does not imply a bright-line rule
disqualifying any judge who ever has personal dealings with an attorney whose firm
represents litigants before the same judge.” In re Cargill, Inc., 66 F.3d 1256, 1269 (1st
Cir. 1995) (Campbell, J., dissenting); see also United States v. Zagari, 419 F. Supp. 494,
505-06 (N.D. Cal. 1976) (recusal not required where assistant U.S. attorney appearing
in a criminal case previously represented the judge in his official capacity).

      If the Court determines under section 455(a) that its impartially might be
reasonably questioned, and Mr. Daley’s letter discloses the full basis for
disqualification, Greenberg is willing to provide a waiver under section 455(e).


                                          Sincerely,

                                          /s/ Adam Schulman
                                          Adam Schulman

                                          Attorney for Plaintiff Zachary Greenberg



cc:    Counsel of record via ECF




                                         Page 2 of 3
         Case 2:20-cv-03822-CFK Document 8 Filed 09/15/20 Page 3 of 3



                          CERTIFICATE OF SERVICE

        I hereby certify that on this day I filed the foregoing with the Clerk of the
Court via ECF thus effectuating service on all counsel who are registered as electronic
filers in this case.



DATED: September 15, 2020


                                                     (s) Adam Schulman
                                                     Adam Schulman




                                       Page 3 of 3
